Ruffin, Presiding Judge.
In Shaver v. City of Peachtree City,1 we reversed the municipal court’s judgment, concluding that the court lacked jurisdiction as the result of an invalid charging instrument. The Supreme Court granted certiorari and, in City of Peachtree City v. Shaver,2 reversed this Court’s judgment. Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court. Therefore, the judgment of the municipal court is affirmed.

Judgment affirmed.


Johnson, P. J., and Ellington, J., concur.


 253 Ga. App. 212 (558 SE2d 409) (2002).


 276 Ga. 298 (578 SE2d 409) (2003).